Citation Nr: 0502222	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  04-01 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

REPRESENTATION

Appellant represented by:	Clarke C. Barnes, Attorney


WITNESSES AT HEARING ON APPEAL



ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from March 1943 to 
November 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 RO rating decision.  A notice of 
disagreement was filed in January 2003 and a statement of the 
case was issued in September 2003.  In November 2003, the RO 
granted the appellant (the veteran's legal custodian) an 
additional 60 days to perfect the appeal, and the appeal was 
perfected in January 2004.

In August 2004, a hearing was held before the undersigned, 
who is the veterans law judge rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7107(c) (West 2002). 


FINDING OF FACT

The veteran has PTSD that was caused by stressors arising 
from active duty in a combat setting in Europe during World 
War II.  


CONCLUSION OF LAW

PTSD was incurred in active military service. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 
(2004). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant essentially claims that the veteran has PTSD 
primarily resulting from stressors arising from experiences 
during World War II.  Service connection for PTSD essentially 
requires medical evidence diagnosing the condition, a link 
(established by medical evidence) between current symptoms 
and inservice stressors, and credible supporting evidence 
that the claimed inservice stressors occurred.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304(f).

As detailed below, the key issue of the claim for service 
connection for PTSD is whether the veteran has a diagnosis 
that meets the regulatory criteria.  If the diagnosis of a 
mental disorder does not conform to the Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition [DSM-
IV] or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a).  

The DSM-IV sets forth specific criteria which must be met to 
establish a diagnosis of service connection for PTSD.  These 
are as follows:

A.  The person has been exposed to a 
traumatic event in which both of the 
following were present:

(1) the person experienced, 
witnessed, or was confronted with an 
event or events that involved actual 
or threatened death or serious 
injury, or a threat to the physical 
integrity of self or others 

(2) the person's response involved 
intense fear, helplessness, or 
horror. . . .

B.  The traumatic event is persistently 
reexperienced in one (or more) of the 
following ways:

(1)  recurrent and intrusive 
distressing recollections of the 
event, including images, thoughts, 
or perceptions. . . . 

(2)  recurrent distressing dreams of 
the event. . . . 

(3)  acting or feeling as if the 
traumatic event were recurring 
(includes a sense of reliving the 
experience, illusions, 
hallucinations, and dissociate 
flashback episodes, including those 
that occur on awakening or when 
intoxicated). . .  

(4)  intense psychological distress 
at exposure to internal or external 
cues that symbolize or resemble an 
aspect of the traumatic event

(5)  physiological reactivity on 
exposure to internal or external 
cues that symbolize or resemble an 
aspect of the traumatic event

C.  Persistent avoidance of stimuli 
associated with the trauma and numbing of 
general responsiveness (not present 
before the trauma), as indicated by three 
(or more) of the following:

(1)  efforts to avoid thoughts, 
feelings, or conversations 
associated with the trauma 

(2) efforts to avoid activities, 
places, or people that arouse 
recollections of the trauma 

(3) inability to recall an important 
aspect of the trauma 

(4) markedly diminished interest or 
participation in significant 
activities 

(5) feeling of detachment or 
estrangement from others 

(6) restricted range of affect 
(e.g., unable to have loving 
feelings) 

(7) sense of a foreshortened future 
(e.g., does not expect to have a 
career, marriage, children, or a 
normal life span) 

D.  Persistent symptoms of increased 
arousal (not present before the trauma), 
as indicated by two (or more) of the 
following:

(1)  difficulty falling or staying 
asleep 

(2) irritability or outbursts of 
anger 

(3) difficulty concentrating 

(4) hypervigilance 

(5) exaggerated startle response

E.  Duration of the disturbance (symptoms 
in Criteria B, C, and D) is more than 1 
month.

F.  The disturbance causes clinically 
significant distress or impairment in 
social, occupational, or other important 
areas of functioning.

DSM-IV, pp. 427-429 (1994).

The veteran's DD Form 214 reflects that he was a light truck 
driver with the 981st Engineering Maintenance Company, that 
he served outside the continental United States from August 
1944 to September 1945, and that he was involved in campaigns 
in the Ardennes, Rhineland, and Central Europe.  His 
Separation Qualification Record indicates that while on 
active duty as a truck driver, he drove 21/2 ton trucks over 
all types of terrain "and under combat conditions including 
blackout."  The appellant has submitted numerous battle maps 
and several World War II-era photographs, including one that 
depicts the veteran wearing a helmet and holding ammunition, 
and another in which he is standing on an airplane with other 
servicemen (some of whom are holding rifles).  The appellant 
has also submitted a "Historical Record and History" of the 
981st Engineering Maintenance Company, which appears to 
confirm the 981st's participation in the Ardennes, Rhineland, 
and Central Europe campaigns of 1944 and 1945.  Finally, the 
appellant has submitted a detailed, seven-page journal 
recounting the veteran's recollections of his war-time 
service.  The journal references (in part) German air raids 
(including strafing runs) and exposure to a German recapture 
of a factory, in which two GIs were killed and others were 
injured.  

The Board is satisfied that the veteran's reported stressors 
have been confirmed by the documents contained in the claims 
file.  The question now is whether he has a diagnosis of PTSD 
consistent with the criteria in DSM-IV.   
  
In a June 2001 statement, the veteran's sister wrote that 
there were no signs of nervousness or fear before he went to 
serve on active duty in World War II, and that when he 
returned, he appeared quiet and withdrawn.  The veteran's 
parents apparently agreed that the veteran had been 
emotionally affected by the war.  His sister further wrote 
that gradually in the years immediately following the war, he 
became more fearful that something bad was going to happen, 
and would pace the floor waiting for an expected catastrophe.

In a June 2001 statement, the veteran's former spouse wrote 
that she met the veteran in 1947.  Initially, the veteran 
would not talk about the war or the things he encountered 
there.  They would never go to a movie with violence or loud 
noises.  He was restless at night, ever fearful of noises, 
and wanted to keep his gun near him.  Sometimes he would hear 
a noise at night, jump out of bed, and get his gun.  On 
occasions, he did shoot.  Some nights, the anxiety was so 
intense he could not sleep at all.  Driving at night seemed 
to help him relax.  The television was on one day, and when 
he heard the words "Normandy Beach," he said that he was 
there, and had seen dead bodies all over the place.  
Sometimes he would sweat excessively, shake, go blank, jump 
and sometimes say, "get down" or "run."  Several years 
after they were married, they talked about some of the 
devastation he saw when he was in France and Germany fighting 
at the Battle of the Bulge.  He recounted hearing guns firing 
all around him and being scared to death.  In another 
conversation , he apparently described how bombs were 
exploding everywhere, killing a lot of his fellow servicemen.  
(The veteran's former spouse essentially restated these 
recollections at the August 2004 Board hearing).

The veteran's service medical records were apparently burned 
in a 1973 fire at the National Personnel Records Center 
(NPRC) and are no longer available.  The appellant has 
submitted a private employment record indicating that in July 
1954, the veteran quit a job due to "nerves."  Other 
vocational documents dated in 1960 reported that the veteran 
began having delusions and hallucinations in 1953.  He 
apparently imagined that his coworkers were against him and 
were going to beat him up.   He also apparently could not 
sleep.  It was noted that the veteran had been placed in a 
state hospital for three months in 1955 and for three months 
in 1959, but that he still had delusions.    

Following an August 1961 VA examination, the veteran was 
diagnosed as having schizophrenic reaction, chronic, in 
partial remission.  The veteran had no insight into why he 
had previously been committed to a state hospital, stating 
that there was nothing wrong with him and that a policeman 
had just picked him up and taken him there.  No reference was 
made to active duty or combat.  

The veteran underwent psychiatric hospitalization for 
chronic, undifferentiated schizophrenic reaction in 1964.  It 
was noted on admission that since a prior hospitalization, he 
had become more withdrawn, suspicious and jealous of his 
wife.  He felt that his wife had been unfaithful to him and 
had ordered neighbors away from his home. He also had 
experienced hallucinations and delusions of persecution.  
Concerning active duty, it was merely noted on admission that 
the veteran had service between 1943 and 1945, that he had 
been a corporal, and that he had been honorably discharged.  
The veteran continued to be hospitalized for schizophrenia on 
various occasions between 1966 and 1982.  Following an April 
1988 VA examination, he was diagnosed as having dementia 
probably secondary to Alzheimer's disease.  
  
A private psychiatrist, John P. Blake, indicated in an 
October 2001 letter that he was able to review records 
provided him by the veteran's daughter, and further wrote, in 
pertinent part, as follows:

Accepting that the information presented 
is a fair and honest recollection of how 
it was for [the veteran] before and after 
his military duty, it is clear that he 
met all the DSM IV criteria for diagnosis 
of [PTSD].  It is also clear that it was 
not diagnosed and that he did not receive 
treatment that would have assisted him in 
understanding what had happened to him or 
helped him improve and possibly overcome 
his unresolved reaction to his battle 
experiences.  It is my opinion that the 
[PTSD] was a serious disability and made 
it impossible for him to have a 
successful life.  

I have no way of accurately determining 
whether the psychosis that was diagnosed 
eventually in the later 1980's was 
contributed to, caused by, or entirely a 
separate entity from his [PTSD].  
Certainly, severe [PTSDs] that are 
untreated and worsening by one[']s 
inability to comprehend how to resolve it 
can contribute to the development of 
psychotic or psychotic[-]like symptoms.  
On that basis there is a lack of any 
family history of schizophrenia or 
psychiatric illness and the lack of any 
history of mental illness prior to 
entering the service makes for a basis to 
consider the possibility that his 
unresolved trauma experienced on the 
battle field contributed to him 
developing a chronic psychotic illness.   

A VA physician reviewed the claims folder in February 2003 
and essentially concluded that the veteran had had 
preexisting PTSD of the delayed type which preceded the 
development of schizophrenia, and thus PTSD was the primary 
and predominant psychiatric condition.  

At a July 2003 VA examination (which included a review of the 
claims file), the examiner noted he was unable to determine 
if the veteran had been in the thick of battle or was a 
witness to the aftermath of major World War II battles.  He 
noted that the veteran's journal was written in a very calm 
and collected fashion, and reflected little by way of fear, 
anxiety or despair.  There were two possible explanations for 
this, according to the examiner: on one hand, it could be 
that the veteran had his emotions under enormous control, in 
that he was in a state of some dissociation, which often 
happened in the battlefield.  On the other hand, it was quite 
possible that he was not in the thick of things and he only 
had witnessed the aftermath of these events.  The examiner 
noted that PTSD as a diagnostic entity was not recognized in 
the 1950s, 1960s, and 1970s, and that the condition was 
subsumed under the diagnosis of anxiety or neurosis.  

During the examination, the veteran had trouble making direct 
eye contact.  There was very little spontaneous speech and 
response to questions was very short.  Some of his answers 
were relevant and coherent, but others were totally 
irrelevant.  There were occasions when his speech was so 
incoherent as to be unintelligible.  He was unable to 
remember any of the things that had happened during the war 
with any degree of coherence.  Ultimately, the examiner was 
unable to continue with the examination in view of the 
veteran's inability to give reasonable answers.  In his 
report, the examiner further wrote: 

From the information in the [claims 
file], the veteran was diagnosed as 
having anxiety/nervousness even before a 
diagnosis of schizophrenia was made.  
There are two possibilities[:] one is 
they could have been the symptoms of 
[PTSD] or they could have been the 
symptoms of a prepsychotic illness. . . . 
It is quite possible that the symptoms he 
had then were those of [PTSD].

However, from about 1953, he probably 
developed symptoms of paranoid 
schizophrenia. . . . The previous 
presence of PTSD would not protect one 
from schizophrenia.  

The nature of a severe illness like 
schizophrenia is that other less severe 
symptoms become masked under the presence 
of severe hallucinations, psychotic 
agitation, and the presence of delusions 
and so it would be very difficulty to 
determine if a person still has symptoms 
of [PTSD].  Indeed, the psychosis is like 
a [forest] fire that 'burns' all mental 
function including symptoms of 'minor' 
neuroses. . . . 

One would have to give the veteran the 
benefit of the doubt in view of the 
nature of war and the nature of the 
exposure and the symptoms he had he 
probably had the symptoms of [PTSD] at 
that time.  Whether he had the full blown 
syndrome is uncertain, but certainly 
evidence would point to the presence of 
at least some of the symptoms of the 
condition.  With the evidence to hand, I 
was unable to satisfy the DSM IV criteria 
for [PTSD].  

There is no evidence at this point that 
he had nightmares, poor sleep, recurrent 
memories of the war or any of the other 
symptoms listed under DSM-IV to justify a 
diagnosis of PTSD.  The question then 
arises as to whether once schizophrenia 
occurs in a patient with PTSD, the 
symptoms of PTSD go away.  It is possible 
that this does indeed happen in many 
patients who have severe schizophrenia. . 
. . 

With the present symptomatology, one 
cannot diagnose PTSD in this particular 
patient. . . . In any case . . . PTSD . . 
. may have existed prior to the onset of 
schizophrenia.  His present condition as 
regards his mental status, his social 
functioning, and his mental competency 
are the result of a chronic schizophrenia 
and not the result of [PTSD].  Indeed, I 
am unable to find a single symptom of 
PTSD at this time.  

Yet the claims file also includes a June 2004 letter from Nan 
S. Heinbaugh, Ph.D., a private psychologist, who indicated 
that she specialized in the treatment of trauma-related 
disorders, including PTSD.  In her letter, Dr. Heinbaugh 
wrote that she had reviewed the claims file and was struck 
with the overwhelming amount of data pointing to a classic 
case of delayed onset PTSD (including the myriad of anxiety 
symptoms after discharge, from nervousness to nightmares, 
insomnia to tremors, and avoidance of war topics).  Dr. 
Heinbaugh wrote that careful review of all available records 
convinced her that the veteran had met each and every 
criterion for the DSM-IV diagnosis of PTSD, at a time when 
the medical profession did not yet have the complete concept 
of PTSD.  She wrote that "[t]he record leaves no reasonable 
doubt that the mental disorder [i.e., PTSD] was caused by the 
trauma of battle that [the veteran] encountered in Europe 
while performing his military duties."  She further 
concluded that the current diagnosis of schizophrenia was not 
a misdiagnosis of PTSD, but rather, that the veteran's 
current mental illness (whether schizophrenia, 
undifferentiated type or organic brain syndrome) co-existed 
with his PTSD.     

In an August 2004 letter, another private psychologist, Sean 
R. Evers, Ph.D., wrote that he was able to review the 
veteran's entire claims file.  Essentially echoing the 
statements of Dr. Heinbaugh, Dr. Evers stated, in pertinent 
part, as follows:

[I]t is at least as likely as not that 
[the veteran] was experiencing what we 
now diagnose as [PTSD] in a severe form 
at his initial psychiatric presentation 
in the mid 1950's. . . . The failure to 
see PTSD symptoms overtly manifested in 
the present day does not preclude their 
existence in the past nor their function 
as an agent which led to [the veteran's] 
long-term psychiatric disability.  

I feel that it is at least as likely as 
not, that based upon his diagnosis of 
[PTSD], using our current terminology, 
that that condition is responsible for 
his current incompetence.  

In this case, the veteran has provided sufficient evidence to 
corroborate his claim of combat stressors from active duty 
during World War II.  He has been diagnosed by several health 
care professionals as having PTSD related to his in-service 
stressors.  While the Board acknowledges that there is one VA 
examination report which does not favor the diagnosis of 
PTSD, this is clearly outweighed by the other medical 
evidence to the contrary (which includes an opinion from 
another VA physician).  While some doubt has been raised as 
to whether the veteran ever had PTSD, or whether it was 
subsumed by schizophrenia (and no judgment is entered 
regarding the extent to which PTSD may be now considered 
disabling), the Board concludes that the preponderance of the 
evidence favors an award of service connection for PTSD.  38 
U.S.C.A. § 5107.  

In light of this result (a full grant of the claim for 
benefits), a detailed discussion of VA's various duties to 
notify and assist is unnecessary (because any potential 
failure of VA in fulfilling these duties is essentially 
harmless error). 


ORDER

Service connection for PTSD is granted.




	                        
____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


